Mr. Presiding Justice Smith delivered the opinion of the court. The following propositions of law were submitted to the court by the plaintiff and were refused by the court and exceptions were duly preserved: “1. The section, of the municipal code limiting the daily hours of labor for all employees performing manual labor for the city of Chicago to eight, and allowing them pay at the rate of time and one-half for all labor performed by them beyond such eight hours in one day, applies to clerks employed by the city collector on the special assessment books, and it being admitted that the plaintiff was such a clerk at the time he put in the extra time over eight hours for which he demands compensation, he is therefore entitled to recover for the extra time which it is admitted was put in by him. 2. Where an employee in a public office renders two distinct entire statutory days’ work, though within one day of twenty-four hours, he is entitled to compensation as for two days’ work. 3. It being admitted that the city collector contracted with the plaintiff on behalf of the city of Chicago to pay the plaintiff for the overtime put in by the plaintiff, the law is that such a contract, being within the scope of the authority of the city collector and being a duty imposed upon the city collector by the law of the State of Illinois and by the municipal code of the city of Chicago, the city was bound by the contract of the city collector to pay the plaintiff for the overtime thus earned by the plaintiff. 4. The duty of contracting with the regular clerks employed by the city collector for overtime, such clerks being admittedly clerks certified for their respective positions by the Civil Service Commissioners of the city of Chicago, does not conflict with the Civil Service Law of the State of Illinois relating to municipal employees, and the statutes and city ordinances relating to such duty on the part of the city collector are still in full force and effect. 5. It being necessary under the law to complete the work on the special assessment books by a certain time, and the services of the plaintiff after regular hours together with the other regular clerks in the city collector’s office being admittedly necessary to complete said work in the time provided by law, an emergency existed under which it was proper and necessary for the city collector to make the contract with the plaintiff under which the plaintiff seeks to recover in this case. 6. A municipal corporation is bound to perform what the law requires it should, and claims arising therefrom, even though not expressly authorized, are valid and enforceable in law. If the plaintiff in this case has rendered services which were useful and necessary, and such as the city had paid for before, and the City accepted same and was benefited by them, the plaintiff is entitled to compensation. 1. Even if the city collector exceeded his authority in contracting with the plaintiff to pay him for overtime, the plaintiff would still, under the facts and circumstances admitted in this case, be entitled to a recovery on the quantum meruit for services rendered on an implied contract, he having been paid for similar services before, and having rendered them in good faith, and having every reason to believe that the same would be paid for even though no appropriation had yet been made for same, it being during the first quarter of the fiscal year before the annual appropriation bill had passed the council. 8. It being admitted that the services of the plaintiff were rendered each year before the annual appropriation bill was passed, he was not bound to take notice of the appropriations made in the annual appropriation bill when he rendered the services, and is entitled to a recovery if the services were rendered in good faith and were useful and necessary and the city accepted the same and was benefited by them, which! admittedly was the case. 9. The city is bound to pay for work done during the first quarter of the fiscal year, before the annual appropriation bill has been passed by the city council, notwithstanding the fact that when the appropriation bill is passed at a later time no provision is made therein for the work done prior thereto, provided such work is useful and necessary, contracted for and rendered in good faith and for a purpose required by law.” These propositions present every theory upon which plaintiff’s right of recovery may be legally predicated, and the rulings of the trial court thereon are assigned for error.. It is urged by appellant that the eight hour ordinance provides that appellant should be paid for overtime, and Heckman v. Tammen, 184 Ill., 144, and Holder v. Lafayette B. & M. Ry. Co., 71 Ill., 106, are cited as authorities for appellant’s position. We do not regard the cases cited as applicable to this case. The Heckman case, supra, arose under the statute providing for a preference to be given to laborers when their employer’s business is suspended by the action of creditors or the appointment of a receiver, and it was held that the laborers protected by the statute were not only unskilled laborers but also to those who exercise some degree of skill in their labor. Manifestly the case has no application here. Hor does it afford any light upon the construction of section 1688 quoted in the statement of the evidence. In our opinion section 1688 has no application to clerks in the city collector’s oflSce. It is urged on- behalf of appellant that the city was bound by the collector’s promise to pay for the extra time. To this proposition we cannot give assent. When the city council adopted its appropriation bill or ordinance in the first quarter of 1899 the power to appropriate money was exhausted for that fiscal year, unless a further appropriation was authorized by a majority of the legal voters, and the council itself could not legally add anything to the corporate expenditures of that year, except as provided hy the statute, secs. 89 and 90 Cities and Villages Act. And by section 91 of the same act it is provided that: “Vo contract shall be hereinafter made by the city council, or any committee or member thereof; and no expense shall be incurred by any of the officers or departments of the corporation, whether the object of the expenditure shall have been ordered by the city council or not, unless an appropriation shall have been previously made concerning such expense, except as herein otherwise provided.” As against this express prohibition of the statute, forming the charter of the city, it is impossible for any department of the city or any officer of the city by promise, contract or otherwise to create any liability on the part of the city for anything not included in the annual appropriation ordinance. Vo principle of municipal law is better settled than that neither the corporation nor its officers can make any contract or incur or create any liability not authorized by the organic act creating the corporation or defining its powers. Dillon on Municipal Corp., sec. 55; Trustees of Lockport v. Gaylord, 61 Ill., 276. It is also a general principle of law that all persons dealing or contracting with a municipal corporation must, at their peril, "inquire into the -power of the corporation or its officers to make the contract contemplated. Dillon on Municipal Corp., sec. 272, and cases cited in notes. We must look then to the appropriation ordinances for the years 1899 and 1900 for the appropriation, if any, out of which the extra overtime services of a regular employee in the city collector’s office could be paid, for unless such services are provided for therein no officer could contract for them, or make any promise regarding them which was binding upon the city. The only items- in the appropriation ordinances for the years in question, which the plaintiff relies upon as affording a basis for the promise of the collector, or for liability in this case, are the items for “extra clerks in city collector’s office.” The plaintiff was a regular employee of the office. The plaintiff’s theory is and must necessarily he that at a certain minute in every day when he was required to work over or beyond the usual or regular hours he.ceased to be a regular clerk and became an “extra clerk,” and entitled to compensation at $3 per diem fixed in this particular clause of the ordinance. We think the clause in question means what it says, and will not bear the construction contended for. The city council did not intend this appropriation for extra pay of the regular force for working overtime. It was intended for the pay of extra men. An officer or employee of a municipal corporation is bound to perform the duties of his office or employment for the compensation fixed, even though additional duties should be imposed upon him by statute or ordinance passed subsequently to his election or employment. City of Decatur v. Vermillion, 77 Ill., 315; Hope v. City of Alton, 214 Ill., 102; Hague v. City of Phila., 48 Pa. State, 527. To allow appellant to recover in this case would be in clear violation of the statute which is the expression of a sound public policy. We find no error in the record and the judgment of the Circuit Court is affirmed. Affirmed.